Citation Nr: 1518077	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-40 475A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In an August 2014 written statement, the Veteran, through his representative, canceled his scheduled hearing before the Board.  The prior request for a Board hearing is considered withdrawn. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran in a March 2013 statement, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Though the Board acknowledges that the Veteran's representative submitted an April 2015 Appellate Brief Presentation, in this case, the Veteran, through his authorized representative, submitted a written statement in August 2014 to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a right knee disability is dismissed.




		
Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


